Exhibit 10.1.2
AMENDED AND RESTATED EXECUTIVE SEVERANCE AGREEMENT
CLASS A-30 WITH PENSION
     THIS AGREEMENT, amended and restated as of ___________, 2008, between
Trinity Industries, Inc., a Delaware corporation (the “Company”) and
______________ (the “Executive”) amends and restates that certain Executive
Severance Agreement entered into between the Company and the Executive as of
____________, ___.
WITNESSETH
     WHEREAS, the Company’s Board of Directors has determined that it is
appropriate to reinforce and encourage the continued attention and dedication of
members of the Company’s management, including the Executive, to their assigned
duties without distraction in potentially disturbing circumstances arising from
the possibility of a Change in Control of the Company (as hereinafter defined);
and
     WHEREAS, in consideration for the benefits provided under this Agreement,
the Executive will continue to give his or her attention and dedication to his
or her duties with the Company; and
     WHEREAS, the Company and the Executive wish to amend and restate that
certain Executive Severance Agreement by and between the Company and the
Executive which was executed as of the date stated above in order to revise or
clarify certain provisions to carry out the purposes of such agreement;
     NOW, THEREFORE, this Agreement sets forth the severance compensation which
the Company agrees it will pay to the Executive if the Executive’s employment
with the Company terminates under one of the circumstances described herein in
connection with a Change in Control of the Company.
     1. Term. This Agreement shall terminate, except to the extent that any
obligation of the Company hereunder remains unpaid as of such time, upon the
earliest of:
     (a) September 9, 2010; provided, however, that, commencing on September 9,
2009 and on each anniversary date thereafter (each such date, an “Anniversary
Date”), the expiration date under this clause (a) shall automatically be
extended for one additional year unless, not later than the December 31
immediately prior to such Anniversary Date, either party shall have given
written notice that it does not wish to extend this Agreement, but in no event
shall the expiration date under this clause (a) be earlier than the second
anniversary of the Effective Date of a Change in Control.
     (b) the termination of the Executive’s employment with the Company based on
death, Disability (as defined in Section 3(b) hereof) or Cause (as defined
Section 3(c) hereof); and

 



--------------------------------------------------------------------------------



 



     (c) the voluntary resignation of the Executive for any reason other than
Good Reason (as defined in Section 3(d)).
     2. Change in Control.
     (a) Acceleration of Vesting and Extension of Exercise Rights of Equity
Compensation Upon a Change in Control. In addition to any provisions concerning
acceleration of vesting in any applicable plan or agreement relating to
equity-type compensation that may be outstanding between the Executive and the
Company or any subsidiary of the Company (including, without limitation, any
stock option agreement, restricted stock agreement, career share agreement,
bridge share agreement, performance incentive plan agreement, and performance
unit plan agreement), and notwithstanding any provision to the contrary in any
such plan or agreement, upon the Effective Date of a Change in Control all
units, stock options, incentive stock options, performance shares, performance
awards, and stock appreciation rights then held by the Executive shall
immediately become 100% vested and exercisable, and the Executive shall become
100% vested in all career shares, bridge shares, and shares of restricted stock,
held by or for the benefit of the Executive.
     In addition to any provisions concerning extension of exercise rights in
any applicable plan or agreement relating to equity-type rights or compensation
that may be outstanding between the Executive and the Company or any subsidiary
of the Company (including, without limitation, any stock option agreement,
restricted stock agreement, career share agreement, bridge share agreement,
performance incentive plan agreement, and performance unit plan agreement), and
notwithstanding any provision to the contrary in any such plan or agreement,
upon the Effective Date of a Change in Control the Executive’s right to exercise
any previously unexercised options or other equity-type rights shall not
terminate until the latest date on which the option or other right granted under
such agreement would expire under the terms of such agreement but for the
Executive’s termination of employment; with respect to any incentive stock
option held by the Executive, if not exercised within three months after
termination of employment, such options shall immediately convert to
non-qualified stock options.
     (b) Acceleration of Vesting of Retirement and Deferred Compensation
Benefits Upon a Change in Control. In addition to any provisions concerning
acceleration of vesting in any applicable plan or agreement relating to
retirement or deferred compensation-type benefits that may be outstanding
between the Executive and the Company (including, without limitation, the
Company’s Profit Sharing Plan, Supplemental Profit Sharing Plan, and Deferred
Compensation Plan and Agreement), and notwithstanding any provision to the
contrary in any such plan or agreement, upon the Effective Date of a Change in
Control all accounts, interests, rights, and benefits of the Executive in any
such plan or agreement shall immediately become 100% vested and exercisable;
however, such acceleration shall not apply to the Company’s Pension Plan for
Salaried Employees.
     (c) No Other Compensation Paid Prior to Termination of Employment. Except
as provided in paragraphs (a) and (b) of this Section 2, no compensation shall
be payable or

 



--------------------------------------------------------------------------------



 



benefits provided under this Agreement unless and until (x) there shall have
been a Change in Control of the Company, and (y) the Executive’s employment by
the Company is terminated.
     (d) Definition of Change in Control. For purposes of this Agreement, a
“Change in Control” of the Company shall be deemed to have occurred if the event
set forth in any one of the following paragraphs shall have occurred:
     (i) any Person is or becomes the Beneficial Owner, directly or indirectly,
of securities of the Company representing 30% or more of the combined voting
power of the Company’s then-outstanding securities, unless the transaction
resulting in a Person becoming the Beneficial Owner of 30% or more of the
combined voting power of the Company’s then-outstanding securities is approved
in advance by the Company’s Board of Directors (sometimes hereafter referred to
as the “Board”), excluding any Person who becomes such a Beneficial Owner in
connection with a transaction described in clause (A) of paragraph (iii) below;
or
     (ii) the following individuals cease for any reason to constitute a
majority of the number of directors then serving: individuals who, on
September 9, 2008, constitute the Board and any new director (other than a
director whose initial assumption of office is in connection with an actual or
threatened election contest, including but not limited to a consent
solicitation, relating to the election of directors of the Company) whose
appointment or election by the Board or nomination for election by the Company’s
stockholders was approved or recommended by a vote of at least two-thirds (2/3)
of the directors then still in office who either were directors on September 9,
2008 or whose appointment, election or nomination for election was previously so
approved or recommended; or
     (iii) there is consummated a merger or consolidation of the Company or any
direct or indirect subsidiary of the Company with any other corporation, other
than (A) a merger or consolidation which would result in the voting securities
of the Company outstanding immediately prior to such merger or consolidation
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity or any parent thereof) at least
60% of the combined voting power of the securities of the Company or such
surviving entity or any parent thereof outstanding immediately after such merger
or consolidation, or (B) a merger or consolidation effected to implement a
recapitalization of the Company (or similar transaction) in which no Person is
or becomes the Beneficial Owner, directly or indirectly, of securities of the
Company (not including in the securities Beneficially Owned by such Person any
securities acquired directly from the Company or its Affiliates other than in
connection with the acquisition by the Company or its Affiliates of a business)
representing 30% or more of the combined voting power of the Company’s then
outstanding securities; or
     (iv) the stockholders of the Company approve a plan of complete liquidation
or dissolution of the Company, or a sale or disposition (whether by
reorganization, merger, consolidation, split-up, spin-off, split-off,
combination, subdivision, or other

 



--------------------------------------------------------------------------------



 



similar corporate transaction or event) by the Company of all or substantially
all of the Company’s assets (in one transaction or a series of transactions
within any period of 24 consecutive months) other than a sale or disposition by
the Company of all or substantially all of the Company’s assets to an entity, at
least 60% of the combined voting power of the voting securities of which are
owned by stockholders of the Company in substantially the same proportions as
their ownership of the Company immediately prior to such sale. However, a sale
or disposition by the Company of all or substantially all of the Company’s
assets to an entity (or two or more entities in one transaction or a series of
transactions within any period of 24 consecutive months), at least 60% of the
combined voting power of the voting securities of which are owned by
stockholders of the Company in substantially the same proportions as their
ownership of the Company immediately prior to such sale or disposition shall be
considered a Change in Control of the Company for purposes of this Agreement if
the Executive is not offered employment with such entity (or one of such
entities) on terms comparable to those described in Section 3(g) hereof. The
sale or disposition of a subsidiary or a division of the Company, or certain
assets of the Company (or of a subsidiary of the Company), shall not be a Change
in Control unless any such transaction or series of related transactions results
in a sale or disposition by the Company of all or substantially all of the
Company’s assets as provided in subparagraph (iv) above.
For purposes hereof:
     “Affiliate” shall have the meaning set forth in Rule 12b-2 promulgated
under Section 12 of the Exchange Act.
     “Beneficial Owner” shall have the meaning set forth in Rule 13d-3 under the
Exchange Act.
     “Exchange Act” shall mean the Securities Exchange Act of 1934, as amended
from time to time.
     “Person” shall have the meaning given in Section 3(a) (9) of the Exchange
Act, as modified and used in Sections 13(d) and 14(d) thereof, except that such
term shall not include (i) the Company or any of its subsidiaries, (ii) a
trustee or other fiduciary holding securities under an employee benefit plan of
the Company or any of its Affiliates, (iii) an underwriter temporarily holding
securities pursuant to an offering of such securities or (iv) a corporation
owned, directly or indirectly, by the stockholders of the Company in
substantially the same proportions as their ownership of stock of the Company.
     (e) Definition of Effective Date of a Change in Control. For purposes of
this Agreement, “Effective Date of a Change in Control” shall mean the first to
occur of (A) the date on which a Person first becomes the Beneficial Owner of
30% or more of the combined voting power of the Company’s then outstanding
securities as defined in subparagraph (d)(i) above, or (B) the effective date of
the election of one or more directors to the Board which results in the
individuals defined in subparagraph (d)(ii) above ceasing to constitute a
majority of the number

 



--------------------------------------------------------------------------------



 



of directors then serving, or (C) the effective date of the consummation of a
merger or consolidation of the Company or any direct or indirect subsidiary of
the Company with any other corporation as defined in subparagraph (d)(iii)
above, or (D) the effective date of a liquidation or dissolution of the Company,
or a sale or disposition by the Company of all or substantially all of the
Company’s assets, as defined in subparagraph (d)(iv) above.
     3. Termination Following Change in Control.
     (a) Compensation Payable Upon Termination. If a Change in Control of the
Company shall have occurred, the Executive shall be entitled to the compensation
provided in Section 4 hereof upon the termination of the Executive’s employment
with the Company by the Executive or by the Company unless such termination is
as a result of:
     (i) the Executive’s death;
     (ii) the Executive’s Disability (as defined in Section 3(b) below;
     (iii) the Executive’s termination by the Company for Cause (as defined in
Section 3(c) below); or
     (iv) the Executive’s decision to terminate employment other than for Good
Reason (as defined in Section 3(d) below).
     Notwithstanding the foregoing provisions of this Section 3, if the
Executive’s employment is terminated by the Company other than for Cause or
Disability (for purposes of this paragraph, Cause shall include all of the
events set forth in Section 3(c) hereof and the following: willfully engaging by
the Executive in continued misconduct which is materially injurious to the
Company after having been advised in writing of the particular misconduct deemed
by the Company to be materially injurious to the Company and instructed in such
writing to cease any further misconduct of a similar nature) prior to a Change
in Control, and it is reasonably demonstrated that such termination (i) was at
the request of a third party who has taken steps reasonably calculated to effect
a Change in Control or (ii) otherwise arose in connection with a Change in
Control, then for all purposes of this Agreement, such termination shall be
deemed to have occurred immediately following a Change in Control; in addition,
if the Executive’s employment is terminated by the Company other than for Cause
(as defined in this paragraph) or Disability within 90 days prior to a Change in
Control, such termination shall conclusively be deemed to have occurred
following a Change in Control. For further clarification, in the event of a
termination of employment prior to a Change in Control that is treated as having
occurred after a Change in Control, the Executive shall not be entitled to
benefits under Section 4 hereof if the Executive voluntarily terminated his or
her employment whether or not for Good Reason.
     (b) Disability. If, as a result of the Executive’s incapacity due to
physical or mental illness, the Executive shall have been absent from his or her
duties with the Company on a full-time basis for one year and within thirty days
after written Notice of Termination (as hereinafter

 



--------------------------------------------------------------------------------



 



defined) is thereafter given by the Company, the Executive shall not have
returned to the full-time performance of the Executive’s duties, the Company may
terminate this Agreement for “Disability.”
     (c) Cause. The Company may terminate the Executive’s employment for Cause.
For purposes of this Agreement only, the Company shall have “Cause” to terminate
the Executive’s employment hereunder only on the basis of:
     (i) the willful and continued failure by the Executive to substantially
perform the Executive’s duties with the Company (other than any such failure
resulting from the Executive’s incapacity due to physical or mental illness and
other than in respect of any duties inconsistent with, or more burdensome than,
the Executive’s duties with the Company immediately prior to a Change in Control
of the Company);
     (ii) misappropriation or embezzlement from the Company or any other act or
acts of dishonesty by the Executive constituting a felony that results, or is
intended to result, directly or indirectly, in gain to or personal enrichment of
the Executive at the Company’s expense;
     (iii) the conviction of the Executive of a felony involving the moral
turpitude of the Executive; or
     (iv) the refusal of the Executive to accept offered employment after a
Change in Control which complies with the terms and conditions of Section 3(g)
hereof.
For purposes of this Section 3(c), no act or failure to act on the part of the
Executive shall be considered “willful” unless done, or omitted to be done, by
the Executive not in good faith and without reasonable belief that the action or
omission of the Executive was in the best interest of the Company.
Notwithstanding the foregoing, the Executive shall not be deemed to have been
terminated for Cause unless and until there shall have been delivered to the
Executive a copy of a resolution duly adopted by the affirmative vote of not
less than three-quarters of the entire membership of the Board at a meeting of
the Board called and held for the purpose (after reasonable notice to the
Executive and an opportunity for the Executive, together with the Executive’s
counsel, to be heard before the Board), finding that the Executive was guilty of
conduct set forth in this Section 3(c) and specifying the particulars thereof in
detail.
     (d) Good Reason. The Executive may terminate the Executive’s employment for
Good Reason at any time after the Effective Date of a Change in Control of the
Company. For purposes of this Agreement “Good Reason” shall mean the occurrence
of any of the following unless the Executive has given his or her express prior
written consent:
     (i) a good faith determination by the Executive that there has been a
material adverse change in the Executive’s working conditions or
responsibilities relative to the most favorable working conditions, and
responsibilities applicable to the Executive during the 12 month period prior to
the Change in Control (including, but not limited to, a

 



--------------------------------------------------------------------------------



 



significant reduction in the level of support services, staff, secretarial and
other assistance, office space, and accoutrements);
     (ii) the assignment to the Executive by the Company of duties inconsistent
with the Executive’s position, duties, and reporting responsibilities with the
Company immediately prior to a Change in Control of the Company (including, but
not limited to, a reduction in the nature or scope of the Executive’s authority,
powers, functions, or duties), or a change in the Executive’s titles or offices
as in effect immediately prior to a Change in Control of the Company, or any
removal of the Executive from or any failure to reelect the Executive to any of
such positions, except in connection with the termination of his or her
employment for Disability or Cause, or as a result of the Executive’s death, or
by the Executive other than for Good Reason;
     (iii) a reduction by the Company in the Executive’s base salary as in
effect on the date hereof or as the same may be increased from time to time
during the term of this Agreement, or the Company’s failure to increase (within
12 months of the Executive’s last increase in base salary) the Executive’s base
salary after a Change in Control of the Company in an amount which at least
equals, on a percentage basis, the average percentage increase in base salary
for all officers of the Company effected in the preceding 12 months;
     (iv) any action by the Company which would adversely affect the Executive’s
participation in or materially reduce the Executive’s benefits, in the
aggregate, under the Benefit Plans, Incentive Plans, and Securities Plans;
“Benefit Plans” include health and welfare benefit plans in which the Executive
is participating at the time of a Change in Control of the Company (including,
without limitation, the Company’s pension plans, group life insurance plan, and
medical, dental, accident and disability plans); “Incentive Plans” include
incentive compensation plans in which the Executive is participating at the time
of a Change in Control of the Company (including, without limitation, the
Company’s annual incentive compensation plan and the three-year Performance
Incentive Plan); and “Securities Plans” include any plan or arrangement to
receive securities of the Company in which the Executive is participating at the
time of a Change in Control of the Company (including, without limitation, the
Company’s Stock Option Plan, and any other plan or arrangement to receive and
exercise stock options, stock appreciation rights, career shares, bridge shares,
restricted stock or grants thereof).
     (v) a relocation of the Company’s principal executive offices to a location
outside of Dallas County, Texas, or the Executive’s relocation to any place
other than the location at which the Executive performed the Executive’s duties
prior to a Change in Control of the Company, except for required travel by the
Executive on the Company’s business to an extent substantially consistent with
the Executive’s business travel obligations at the time of a Change in Control
of the Company;

 



--------------------------------------------------------------------------------



 



     (vi) any failure by the Company to provide the Executive with the number of
paid vacation days to which the Executive is entitled at the time of a Change in
Control of the Company;
     (vii) any material breach by the Company of any provision of this
Agreement;
     (viii) any failure by the Company to obtain the assumption of this
Agreement by any successor or assign of the Company;
     (ix) any purported termination of the Executive’s employment which is not
effected pursuant to a Notice of Termination satisfying the requirements of
Section 3(e) below, and for purposes of this Agreement, no such purported
termination shall be effective; or
     (x) voluntary resignation by the Executive, or termination of employment by
reason of the Executive’s death or Disability, at any time during either:
     (A) the 90-day period beginning on the 30th day after the Effective Date of
a Change in Control; or
     (B) the 30-day period beginning on the 365th day after the Effective Date
of a Change in Control.
However, this subparagraph (x) shall not be an event defined as Good Reason
permitting the Executive to receive compensation under Section 4 hereof if the
transaction or transactions which resulted in the Change in Control (i) were
approved by a vote of at least two-thirds (2/3) of the directors of the Company
who satisfy the requirements of subparagraph (d)(ii) of Section 2 above, and
(ii) did not originate with an unsolicited offer (as determined by the Board in
good faith).
     (e) Notice of Termination. Any termination by the Company pursuant to
Section 3(b), 3(c) or 3(d) shall be communicated by a Notice of Termination. For
purposes of this Agreement, a “Notice of Termination” shall mean a written
notice which shall indicate those specific termination provisions in this
Agreement relied upon and which sets forth in reasonable detail the facts and
circumstances claimed to provide a basis for termination of the Executive’s
employment under the provision so indicated. For purposes of this Agreement, no
such purported termination by the Company shall be effective without such Notice
of Termination.
     (f) Date of Termination. “Date of Termination” shall mean (a) if this
Agreement is terminated by the Company for Disability, thirty days after Notice
of Termination is given to the Executive (provided that the Executive shall not
have returned to the performance of the Executive’s duties on a full-time basis
during such 30-day period), (b) if the Executive’s employment is terminated by
the Company for any other reason, the date on which a Notice of Termination is
given, or (c) if the Executive terminates his or her employment for Good Reason,
the date on which a Notice of Termination is given.

 



--------------------------------------------------------------------------------



 



     (g) Continued Employment After Change in Control. If a Change in Control
has occurred, the Executive shall not be treated as having terminated employment
for purposes of this Agreement, and therefore will not be entitled to any
benefits under this Agreement after such Change in Control, if (i) the unit,
division, or subsidiary for which the Executive primarily provides services is
spun-off, sold, or otherwise disposed of, (ii) such transaction (x) was approved
by a vote of at least two-thirds (2/3) of the directors of the Company who
satisfy the requirements of subparagraph (d)(ii) of Section 2 above, and (y) did
not originate with an unsolicited offer (as determined by the Board in good
faith), and (iii) the Executive is offered employment in writing with the
purchasing or continuing entity, and (iv) such purchasing or continuing entity
enters into a written agreement with the Company and the Executive, which is
approved by a vote of at least 2/3 of the directors of the Company who satisfy
the requirement of subparagraph (d)(ii) of Section 2 hereof, which expressly,
absolutely, and unconditionally assumes and agrees to perform this Agreement in
the same manner and to the same extent that a successor to all or substantially
all of the business and/or assets of the Company would be required as provided
in Section 8 hereof (except that subparagraph (d)(x) of Section 3 shall not be
applicable to any such Executive), and it shall be conclusively presumed for
purposes of such agreement that a Change in Control has occurred with respect to
the Executive.
     4. Severance Compensation upon Termination of Employment. The Company may
terminate the Executive’s employment at any time; however, if (a) during the
two-year period beginning on the Effective Date of a Change in Control, the
Company shall terminate the Executive’s employment other than pursuant to
Section 3(b) or 3(c) or if the Executive shall terminate his or her employment
for Good Reason or (b) during any period of time after a Change in Control has
occurred but prior to either the Effective Date of a Change in Control or the
date on which the Board (or shareholders of the Company, if applicable) takes
any action which has the effect of rescinding or nullifying the Change in
Control (or on the date a Change of Control is rescinded or nullified without
the necessity of any such action), the Company shall terminate the Executive’s
employment other than pursuant to Section 3(b) or 3(c) or if the Executive shall
terminate his or her employment for Good Reason other than pursuant to
Section 3(d)(x), then as severance pay:
     (a) The Company shall pay to the Executive in a lump sum, in cash, on or
before the fifth day following the Date of Termination, an amount equal to three
(3.0) times the sum of (A) the Executive’s base salary as in effect immediately
prior to the Change in Control or, if higher, in effect immediately prior to the
Date of Termination, plus the annual allowance for the Executive under the
Company’s Executive Perquisite Program, and (B) the greater of (i) the average
bonus (under all Company bonus plans for which the Executive is eligible) earned
with respect to the three most recently completed full fiscal years (or, if the
Executive has not been employed for at least three full fiscal years, all of
completed full fiscal years during which he or she has been employed), or
(ii) the target bonus (under all Company bonus plans for which the Executive is
eligible) for the fiscal year in which the Change in Control occurs.
     (b) For a period of thirty-six (36) months subsequent to the Executive’s
Date of Termination, the Company shall at its expense continue on behalf of the
Executive and his or her

 



--------------------------------------------------------------------------------



 



dependents and beneficiaries, all medical, dental, vision, health, and life
insurance benefits, which were being provided to the Executive at the time of
termination of employment. The benefits provided in this Section 4(b) shall be
no less favorable to the Executive, in terms of amounts and deductibles and
costs to him, than the coverage in effect immediately prior to the Change in
Control (or, if more favorable to tile Executive, immediately prior to the
Notice of Termination). The Company’ s obligation hereunder to provide a benefit
shall terminate if the Executive obtains comparable coverage under a subsequent
employer’s benefit plan. For purposes of the preceding sentence, benefits will
not be comparable during any waiting period for eligibility, for such benefits
or during any period during which there is a preexisting condition limitation on
such benefits. The Company also shall pay a lump sum equal to the amount of any
additional income tax payable by the Executive and attributable to the benefits
provided under this subparagraph (b) at the time such tax is imposed upon the
Executive. In the event that the Executive’s participation in any such coverage
is barred under the general terms and provisions of the plans and programs under
which such coverage is provided, or any such coverage is discontinued or the
benefits thereunder are materially reduced, the Company shall provide or arrange
to provide the Executive with benefits substantially similar to those which the
Executive was entitled to receive under such coverage immediately prior to the
Notice of Termination. At the end of the period of coverage set forth above, the
Executive shall have the option to have assigned to him at no cost to the
Executive and with no apportionment of prepaid premiums, any assignable
insurance owned by the Company and relating specifically to the Executive, and
the Executive shall be entitled to all health and similar benefits that are or
would have been made available to the Executive under law (including
continuation coverage under COBRA).
     (c) The Company shall pay to the Executive and, if applicable, to his or
her beneficiaries, in cash, on or before the fifth day following the Date of
Termination, a lump sum representing the present value of the excess of (i) the
benefit (expressed as a life annuity commencing at age 65 or such earlier date
as of which the actuarial equivalent of such annuity is greatest) that the
Executive would have accrued under the provisions of the Company’s Pension Plan
for Salaried Employees in effect immediately prior to the Change in Control had
the Executive continued to be employed for an additional thirty-six months
following the Date of Termination at the annual rate of compensation (exclusive
of the annual allowance for the Executive under the Company’s Executive
Perquisite Program) taken into account under clause (a) hereof (taking such
thirty-six months into account both for vesting and for benefits), over (ii) the
benefit actually accrued by the Executive under such plan. For purposes hereof,
“present value” shall be determined using a per annum discount rate as
established from time to time for the Company’s Pension Plan for Salaried
Employees and “actuarial equivalent” shall be determined using the same
assumptions utilized under such plan. In addition, with respect to the benefits
attributable to the additional thirty-six months, the benefit under (i) above
shall be calculated without regard to the limitations of Section 415 and
Section 401(a)(17) of the Internal Revenue Code of 1986, as amended (the
“Code”), and such amount shall be paid without regard to any vesting requirement
in such plan.
     The foregoing payments shall be subject to withholding of federal, state
and local income, FICA and similar taxes, if required by law.

 



--------------------------------------------------------------------------------



 



     5. Gross-Up Payment.
     (a) Total Payments. Whether or not the Executive becomes entitled to the
payments under Section 4 hereof, if any of the payments or benefits received or
to be received by the Executive in connection with a Change in Control or the
Executive’s termination of employment (whether pursuant to the terms of this
Agreement or any other plan, arrangement or agreement with the Company, any
Person whose actions result in a Change in Control or any Person affiliated with
the Company or such Person) (such payments or benefits, excluding the Gross-Up
Payment, being hereinafter referred to as the “Total Payments”) would be subject
to the excise tax imposed under Section 4999 of the Code (the “Excise Tax”), the
Company shall pay to the Executive an additional amount (the “Gross-Up Payment”)
such that the net amount retained by the Executive, after deduction of any
Excise Tax on the Total Payments and any federal, state and local income and
employment taxes and Excise Tax upon the Gross-Up Payment, shall be equal to the
Total Payments. For purposes of determining the amount of the Gross-Up Payment,
the Executive shall be deemed to pay federal income taxes at the highest
marginal rate of federal income taxation in the calendar year in which the
Gross-Up Payment is to be made and state and local income taxes at the highest
marginal rates of taxation in the state and locality of the residence of the
Executive on the Date of Termination, net of the maximum reduction in federal
income taxes which could be obtained from deduction of such state and local
taxes.
     (b) Determination By Accountant. All determinations required to be made
under this Section 5, including whether a Gross-Up Payment is required and the
amount of such Gross-Up Payment, shall be made by the independent accounting
firm which served as the Company’s auditor immediately prior to the Change in
Control (the “Accounting Firm”), which shall provide detailed supporting
calculations both to the Company and the Executive within fifteen (15) business
days after the Date of Termination, if applicable, or such earlier time as is
requested by the Company. In the event that the Accounting Firm is also serving
as accountant or auditor for the individual, entity, or group effecting the
Change in Control, the Executive may appoint another nationally recognized
public accounting firm to make the determinations required hereunder (which
accounting firm shall then be referred to as the Accounting Firm hereunder), by
giving written notice of such appointment to the Company within five
(5) business days after the Date of Termination. All fees and expenses of the
Accounting Firm shall be borne solely by the Company and it shall be the
Company’s obligation to cause the Accounting Firm to take any actions required
hereby.
     If the Accounting Firm determines that no Excise Tax is payable by the
Executive, it shall furnish the Executive with an opinion that he or she has
substantial authority not to report any Excise Tax on his or her federal income
tax return. As a result of the uncertainty in the application of Section 4999 of
the Code at the time of the initial determination by the Accounting Firm
hereunder, it is possible that a Gross-Up Payment which will not have been made
by the Company should have been made (“Underpayment”), consistent with the
calculations required to be made hereunder. In the event that the Company
exhausts its remedies pursuant to Section 5(c) and the Executive thereafter is
required to make a payment of any Excise Tax, the Accounting Firm shall
determine the amount of the Underpayment that has occurred and any

 



--------------------------------------------------------------------------------



 



such Underpayment shall be promptly paid by the Company to or for the benefit of
the Executive.
     (c) Notification Required. The Executive shall notify the Company in
writing of any claim by the Internal Revenue Service that, if successful, would
require the payment by the Company of the Gross-Up Payment. Such notification
shall be given as soon as practicable but no later than ten (10) business days
after the Executive knows of such claim and shall apprise the Company of the
nature of such claim and the date on which such claim is requested to be paid.
The Executive shall not pay such claim prior to the expiration of the
thirty-(30) day period following the date on which he or she gives such notice
to the Company (or such shorter period ending on the date that any payment of
taxes with respect to such claim is due). If the Company notifies the Executive
in writing prior to the expiration of such period that it desires to contest
such claim, the Executive shall:
     (i) give the Company any” information reasonably requested by the Company
relating to such claim,
     (ii) take such action in connection with contesting such claim as the
Company shall reasonably request in writing from time to time, including,
without limitation, accepting legal representation with respect to such claim by
an attorney reasonably selected by the Company,
     (iii) cooperate with the Company in good faith in order to effectively
contest such claim,
     (iv) permit the Company to participate in any proceedings relating to such
claim, provided, however, that the Company shall bear and pay directly all costs
and expenses (including additional interest and penalties) incurred in
connection with such contest and shall indemnify and hold the Executive
harmless, on an after-tax basis, for any Excise Tax or income tax, including
interest and penalties with respect thereto, imposed as a result of such
representation and payment of costs and expenses. Without limitation on the
foregoing provisions of this Section 5(c), the Company shall control all
proceedings taken in connection with such contest and, at its sole option, may
pursue or forgo any and all administrative appeals, proceedings, hearings and
conferences with the taxing authority in respect of such claim and may, at its
sole option, either direct the Executive to pay the tax claimed and sue for a
refund, or contest the claim in any permissible manner, and the Executive agrees
to prosecute such contest to a determination before any administrative tribunal,
in a court of initial jurisdiction and in one or more appellate courts, as the
Company shall determine; provided, however, that if the Company directs the
Executive to pay such claim and sue for a refund, the Company shall advance the
amount of such payment to the Executive, on an interest-free basis and shall
indemnify and hold the Executive harmless, on an after-tax basis, from any
Excise Tax or income tax, including interest or penalties with respect thereto,
imposed with respect to such advance or with respect to any imputed income with
respect to such advance; and further provided that any extension of the statute
of limitations relating to

 



--------------------------------------------------------------------------------



 



payment of taxes for the taxable year of the Executive with respect to which
such contested amount is claimed to be due is limited solely to such contested
amount. Furthermore, the Company’s control of the contest shall be limited to
issues with respect to which a Gross-Up Payment would be payable hereunder and
the Executive shall be entitled to settle or contest, as the case may be, any
other issue raised by the Internal Revenue Service or any other taxing
authority.
     (d) Repayment. If, after the receipt by the Executive of an amount advanced
by the Company pursuant to Section 5(c), the Executive becomes entitled to
receive any refund with respect to such claim, the Executive shall (subject to
the Company’s complying with the requirements of Section 5(c)) promptly pay to
the Company the amount of such refund (together with any interest paid or
credited thereon after taxes applicable thereto). If, after the receipt by the
Executive of an amount advanced by the Company pursuant to Section 5(c), a
determination is made that the Executive shall not be entitled to any refund
with respect to such claim and the Company does not notify the Executive in
writing of its intent to contest such denial of refund prior to the expiration
of thirty days after such determination, then such advance shall be forgiven and
shall not be required to be repaid and the amount of such advance shall offset,
to the extent thereof, the amount of Gross-Up Payment required to be paid.
     6. Six Month Delay.
     (a) To the extent (i) any payment or payments to which the Executive
becomes entitled under this Agreement, or any agreement or plan referenced
herein, in connection with the Executive’s termination of employment with the
Company constitute deferred compensation subject to Section 409A of the Code,
and (ii) the Executive is deemed at the time of such termination of employment
to be a “specified employee” under Section 409A of the Code, then such payment
or payments shall not be made or commence until the earliest of (A) the
expiration of the six (6) month period measured from the date of the Executive’s
“separation from service” (as such term is defined in final Treasury Regulations
issued under Section 409A of the Code and any other guidance issued thereunder)
with the Company; (B) the date the Executive becomes “disabled” (as defined in
Section 409A of the Code); or (C) the date of the Executive’s death following
such separation from service. Upon the expiration of the applicable deferral
period, any payments which would have otherwise been made during that period
(whether in a single sum or in installments) in the absence of this Section 6
shall be paid to the Executive or the Executive’s beneficiary in one lump sum.
     (b) To the extent that any payment or payments referenced in Section 6(a)
above become subject to the six month delay due to the Executive’s status as a
specified employee, any such payment shall be paid into the Trinity Industries,
Inc. Severance Benefits Trust, under agreement dated as of September 9, 2008, on
the date on which the Executive would have received such payment without
application of this Section 6, and shall be paid to the Executive at the time
the Executive becomes entitled to such payment or payments under this Section 6.
     (c) The Executive has reviewed with the Executive’s own tax advisors the
tax consequences of this Agreement and the transactions contemplated hereby. The
Executive is

 



--------------------------------------------------------------------------------



 



relying solely on his or her tax advisors and not on any statements or
representations of the Company or any of its agents and understands that the
Executive (and not the Company) shall be responsible for the Executive’s own tax
liability that may arise as a result of this Agreement or the transactions
contemplated hereby, except as otherwise specifically provided in this
Agreement.
     7. No Obligation To Mitigate Damages; No Effect on Other Contracts.
     (a) The Executive shall not be required to mitigate damages or the amount
of any payment provided for under this Agreement by seeking other employment or
otherwise, nor shall the amount of any payment provided for under this Agreement
be reduced by any compensation earned by the Executive as the result of
employment by another employer after the Date of Termination, or otherwise.
     (b) The provisions of this Agreement, and any payment provided for
hereunder, shall not reduce any amounts otherwise payable, or in any way
diminish the Executive’s existing rights, or rights which would accrue solely as
a result of the passage of time, under any other agreement, contract, plan or
arrangement with the Company.
     8. Successor to the Company.
     (a) The Company will require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of the Company by written agreement in form and substance
satisfactory to the Executive, expressly, absolutely and unconditionally to
assume and agree to perform this Agreement in the same manner and to the same
extent that the Company would be required to perform it if no such succession
had taken place. Any failure of the Company to obtain such agreement prior to
the effectiveness of any such succession shall be a material breach of this
Agreement and shall entitle the Executive to terminate the Executive’s
employment for Good Reason. As used in this Agreement, “Company” shall mean the
Company as hereinbefore defined and any successor to its business and/or assets
as aforesaid which executes and delivers the agreement provided for in this
Section 8 or which otherwise becomes bound by all the terms and provisions of
this Agreement by operation of law.
     (b) This Agreement shall inure to the benefit of and be enforceable by the
Executive’s personal and legal representatives, executors, administrators,
successors, heirs, distributees, devisees and legatees. If the Executive should
die while any amounts are still payable to him hereunder, all such amounts,
unless otherwise provided herein, shall be paid in accordance with the terms of
this Agreement to the Executive’s devisee, legatee, or other designee or, if
there be no such devisee, legatee or other designee, to executor or
administrator of the Executive’s estate.
     9. Notice. For purposes of this Agreement, notices and all other
communications provided for in the Agreement shall be in writing and shall be
deemed to have been duly given

 



--------------------------------------------------------------------------------



 



when delivered or mailed by United States registered mail, return receipt
requested, postage prepaid, as follows:
          If to the Company:
Trinity Industries, Inc.
P. O. Box 568887
Dallas, Texas 75356-8887
Attention: President
          If to the Executive:
(Home Address)
or such other address as either party may have furnished to the other in writing
in accordance herewith, except that notices of change of address shall be
effective only upon receipt.
     10. Miscellaneous. No waiver by either party hereto at any time of any
breach by the other party hereto of, or compliance with, any condition or
provision of this Agreement to be performed by such other party shall be deemed
a waiver of similar or dissimilar provisions or conditions at the same or at any
prior or subsequent time. No agreements or representations, oral or otherwise,
express or implied with respect to the subject matter hereof have been made by
either party which are not set forth expressly in this Agreement. This Agreement
shall be governed by and construed in accordance with the laws of the State of
Texas.
     11. Validity. The invalidity or unenforceability of any provisions of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, which shall remain in full force and effect.
     12. Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original but all of which
together will constitute one and the same instrument.
     13. Legal Fees and Expenses. The Company shall pay, upon written demand
therefor by the Executive, all legal fees and expenses which the Executive may
reasonably incur as a result of any dispute or contest (regardless of the
outcome thereof) by or with the Company or others regarding the validity or
enforceability of, or liability under, any provision hereof (including as a
result of any contest about the amount of any payments pursuant to Sections 4 or
5), plus in each case interest at the “applicable Federal rate” (as defined in
Section 1274(d) of the Code). In any action brought by the Executive for damages
or to enforce any provisions hereof, he or she shall be entitled to seek both
legal and equitable relief and remedies, including, without limitation, specific
performance of the Company’s obligations hereunder, in his or her sole
discretion.

 



--------------------------------------------------------------------------------



 



     14. Continuation of Salary During Dispute. In the event of any dispute or
contest by or with the Company or others regarding the validity or
enforceability of, or liability under, any provision hereof (including as a
result of any contest about the amount of any payments pursuant to Sections 4 or
5), and upon written demand by the Executive, the Company shall continue to pay
the Executive his or her base salary as in effect immediately prior to the date
of the Change in Control. Said periodic payments shall be made in accordance
with the Company’s normal payroll practices. Payments shall continue until final
resolution of such dispute or contest either by an agreement between the
Executive and the Company or formal order of a court with proper jurisdiction.
In the event that the Company substantially prevails in such dispute, the
Executive shall be obligated to repay to the Company all amounts he or she has
received under this Section 14 (after taxes applicable thereto) plus interest at
the “applicable Federal rate” (as defined in Section 1274(d) of the Code).
     15. Confidentiality. The Executive shall retain in confidence any and all
confidential information known to the Executive concerning the Company and its
business so long as such information is not otherwise publicly disclosed.
     16. Modification. No change or modification of this Agreement shall be
valid or binding upon the parties unless the change or modification is in
writing and signed by the parties.
     17. Subsidiaries. In this Agreement, there are numerous references to the
Executive’s employment by and duties with the Company, payment of benefits and
compensation by the Company, and termination of employment with the Company. The
parties to this Agreement acknowledge that the Executive may be employed,
currently or at some time in the future, by a subsidiary of the Company. As used
in this Agreement, a subsidiary means an entity which is at least 80% owned,
directly or indirectly, by the Company. It is the parties’ intention that
transfer of the Executive’s employment from the Company to a subsidiary or from
one subsidiary to another subsidiary will not constitute a termination of
employment with the Company for any reason hereunder unless otherwise
specifically provided herein. In addition, unless otherwise specifically
provided herein (including Section 3(g)), “termination of employment with the
Company” shall mean termination of employment with the Company and all of its
subsidiaries, and “termination of employment by Company” shall mean termination
of employment by the entity which actually employs the Executive. Other
references to employment by the Company, duties with the Company, and salary and
benefits shall include employment, duties, salary, and benefits with respect to
the entity which actually employs the Executive. However, with respect to the
definition of Change in Control of the Company, except as otherwise specifically
provided herein, references to the Company shall mean only the Company, and the
obligations under Sections 4 and 5 herein shall be obligations of the Company.
* * * * *

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

            TRINITY INDUSTRIES, INC.
      By:           Name:   Timothy R. Wallace        Title:   Chairman and
President   

            EXECUTIVE
      By:           Name:           Title:        

 